Andersen, C.J.
(concurring in the majority) — No organization should be able to use the state public disclosure act19 (Act) to interfere with legitimate, potentially lifesaving, medical research and I abhor such action. I find compelling the University’s position that premature revelation of information about potential research projects could chill future research efforts.
That said, I also concede that the law as the majority declares it is correct. It is the duty of this court to uphold the law as enacted by the people of this state unless it is unconstitutional. We have no right to substitute our judgment for the judgment of either the duly elected legislators of this state or that of the people when exercised through the initiative process.20 As much as I would like to agree with the result reached in Justice Brachtenbach’s dissent, I find no principled way to do so. I fear that the creation of a broad and general exception to the Act, as envisioned by the dis*273sent, would eviscerate the Act. Although the dissent’s construction of the Act might result in a wise outcome in this present case, it is too broad and I believe it would go far toward destroying the very heart of the public records portion of the public disclosure act. Any response to the problem presented by this case must come from the Legislature. The proper solution lies not in a strained construction of the statute by this court, but in narrow exceptions to disclosure carefully crafted by the Legislature to curb the misuse of the Act. As I explained some years ago in my dissenting decision in In re Rosier, 105 Wn.2d 606, 717 P.2d 1353 (1986) (Andersen, J., dissenting in part, concurring in part):
The state freedom of information act provides specific statutory exemptions from disclosure for those particular categories of public records most capable of causing substantial damage to the privacy rights of citizens or damage to vital functions of government if they are disclosed. These statutory exemptions were carefully drawn and have subsequently been changed and added to by the Legislature as it deemed necessary.
Rosier, 105 Wn.2d at 621.
If the Legislature finds that the disclosure of parts of unfunded grant proposals will seriously hamper legitimate medical research, then the Legislature has every right to enact protective exemptions from disclosure. As I also noted some years ago in another setting, suffice it to say the Legislature is the appropriate forum in which to do battle on this issue. See Caminiti v. Boyle, 107 Wn.2d 662, 675, 732 P.2d 989 (1987), cert. denied, 484 U.S. 1008 (1988).
I therefore concur with the law as explained by the majority.
Johnson, J., concurs with Andersen, C.J.

RCW 42.17.250-.348.


 In re Rosier, 105 Wn.2d 606, 619, 717 P.2d 1353 (1986) (Andersen, J., dissenting in part, concurring in part).